DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Patent No. 9,729,727 B1 to Zhang.
Regarding claim 1, Zhang discloses a system for use in blocking phone numbers in a telephone network (column 5, lines 10-25;  fraud detection module 332 may block a call if the call is predicted to be fraudulent) comprising: one or more processors for executing instructions; and at least one memory for storing instructions, which when executed by at least one of the one or more processors configure the system to perform a method comprising: receiving from a plurality of telephone network elements a plurality of raw call log records (column 4, lines 36-63;  fraud analysis module 330 receives call detail records (CDRs) from the CDR generation and collection module 315); periodically processing the received plurality of raw call log records comprising: formatting each of the raw call log records into a corresponding call record having a common format; and identifying raw call log records or call records associated with a same call; and aggregating raw call log records or call records associated with the same call together (column 4, lines 52-67 and column 7, line 65 through column 8, line 9;  fraud analysis module 330 extracts the information from each CDR, aggregates the information, and compiles the aggregated call information into a dataset): periodically processing the call logs comprising: processing the call logs using a first trained model to identify phone numbers associated with anomalous call behaviour as anomalous phone numbers (column 11, lines 12-35;  aggregated call features and the engineered target can be used as input values and output values, respectively, (collectively training data) for a supervised learning algorithm that produces a mapping function (i.e., a decision model)); and processing the call logs using a second trained model to identify phone numbers associated with a first undesirable type of call behaviour as first undesirable call type phone numbers; and blocking at least one phone number of the anomalous phone numbers and the first undesirable call type phone numbers from making calls over the telephone network (column 13, lines 36-65; fraud detection module 332 may cause the voice network 310b's call filtering module 316 to filter or block calls that are determined to be fraudulent by the fraud detection module 332 to prevent the fraudulent calls (e.g., call 312) from continuing and/or being connected).

Regarding claim 2, Zhang discloses the system of claim 1, wherein the first undesirable call type is a Wangiri type scam call (column 4, lines 36-51; please see Wangiri scam).

Regarding claim 3, Zhang discloses the system of claim 1, wherein the at least one phone number that is blocked is further processed to ensure the number should be blocked prior to being blocked (column 5, lines 10-26; fraud detection module 332 may block a call if the call is predicted to be fraudulent). 

Regarding claim 4, Zhang discloses the system of claim 1, wherein the method provided by executing the instructions further comprises: automatically calling at least one of the phone numbers of the anomalous phone numbers and the first undesirable call type phone numbers; and recording a portion of the calls made automatically (Abstract , column 4, lines 22-51; aggregating the plurality of call features for each of the collected call detail records by destination number, and utilizing machine learning to generate a decision model for determining if a destination number and/or a call to that destination number may be fraudulent).

Regarding claim 5, Zhang discloses the system of claim 4, wherein the method provided by executing the instructions further comprises: generating a user interface including an indication of one or more of the anomalous phone numbers and the first undesirable call type phone numbers; providing the generated user interface to an investigator of the telephone network operator; and receiving from the user interface a selection including the at least one phone number for blocking (Abstract , column 4, lines 22-51; aggregating the plurality of call features for each of the collected call detail records by destination number, and utilizing machine learning to generate a decision model for determining if a destination number and/or a call to that destination number may be fraudulent).

Regarding claim 6, Zhang discloses the system of claim 5, wherein the generated user interface further includes an indication of the recorded portion of the calls (column 7, lines 3-15; fraud analysis module 330 may be configured to extract 381 a plurality of call features from the collected call detail records, aggregate 382 the plurality of call features by destination number over the given time period, transform 383 the plurality of aggregated call features for each destination number into data points using a dimension reduction method, perform 384 a clustering analysis resulting in a grouping of the data points into two clusters, and automatically generate 385 at least one decision model to identify fraudulent calls  based on characteristics of the data points in one of the two clusters).

Regarding claim 7, Zhang discloses the system of claim 6, wherein the method provided by executing the instructions further comprises: retrieving additional information from one or more sources on the anomalous phone numbers and the first undesirable call type phone numbers; and including the additional information in the generated user interface (Abstract and column 3-49;  filtering may be based on a “black-list” of A-numbers or B-numbers that are known to be fraudulent).

Regarding claim 8, Zhang discloses the system of claim 1, wherein the method provided by executing the instructions further comprises: unblocking blocked phone numbers (column 13, lines 36-65; fraud detection module 332 may cause the voice network 310b's call filtering module 316 to filter or block calls that are determined to be fraudulent by the fraud detection module 332 to prevent the fraudulent calls (e.g., call 312) from continuing and/or being connected).

Regarding claim 9, Zhang discloses the system of claim 8, wherein unblocking blocked phone numbers comprises: identifying blocked phone numbers; and for each blocked phone number, determining if there has been no call activity over the telephone network associated with the blocked phone number for a threshold period of days, and unblocking the blocked phone number when it is determined that the has been no call activity for the threshold period of days (column 14, lines 8-22; fraud detection module 332 may have an adjustable threshold of how many calls must be detected as fraud to a B-number or from a A-number before an automated action (e.g., blocking calls to the B-number or from a A-number, or reporting fraudulent calls to the voice network operators 318a and 318b) is performed. For example, the fraud detection module 332 may detect or predict a call to a B-number is fraudulent and continue to monitor calls to that B-number for fraud until an adjustable threshold is reached. The adjustable threshold may be a predefined amount of fraudulent calls to a B-number or from an A-number, and/or an amount of monetary charges accumulated from the combined calls to a premium rate B-number).

Regarding claim 10, Zhang discloses a method for use in detecting fraudulent phone numbers associated with undesirable behavior in a telephone network (column 5, lines 10-25;  fraud detection module 332 may block a call if the call is predicted to be fraudulent), comprising: receiving from a plurality of telephone network elements a plurality of raw call log records; periodically processing the received plurality of raw call log records comprising: formatting each of the raw call log records into a corresponding call record having a common format; identifying raw call log records or call records associated with a same call (column 4, lines 52-67 and column 7, line 65 through column 8, line 9;  fraud analysis module 330 extracts the information from each CDR, aggregates the information, and compiles the aggregated call information into a dataset): and aggregating raw call log records or call records associated with the same call together: periodically processing the call logs to detect fraudulent phone numbers by: processing the call logs using a first trained model to identify phone numbers associated with anomalous call behaviour as anomalous phone numbers (column 11, lines 12-35;  aggregated call features and the engineered target can be used as input values and output values, respectively, (collectively training data) for a supervised learning algorithm that produces a mapping function (i.e., a decision model)); and processing the call logs using a second trained model to identify phone numbers associated with a first undesirable type of call behaviour as first undesirable call type phone numbers  (column 13, lines 36-65; fraud detection module 332 may cause the voice network 310b's call filtering module 316 to filter or block calls that are determined to be fraudulent by the fraud detection module 332 to prevent the fraudulent calls (e.g., call 312) from continuing and/or being connected).

Regarding claim 11, Zhang discloses a system for detecting fraudulent phone numbers associated with undesirable behavior in a telephone network (column 5, lines 10-25;  fraud detection module 332 may block a call if the call is predicted to be fraudulent), comprising: one or more processors for executing instructions; and at least one memory for storing instructions, which when executed by at least one of the one or more processors configure the system to perform a method comprising: receiving from a plurality of telephone network elements a plurality of raw call log records; periodically processing the received plurality of raw call log records comprising: formatting each of the raw call log records into a corresponding call record having a common format; and identifying raw call log records or call records associated with a same call; and aggregating raw call log records or call records associated with the same call together: periodically processing the call logs to detect fraudulent phone numbers by: processing the call logs using a first trained model to identify phone numbers associated with anomalous call behaviour as anomalous phone numbers; and processing the call logs using a second trained model to identify phone numbers associated with a first undesirable type of call behaviour as first undesirable call type phone numbers.

Regarding claim 12, Zhang discloses the method of claim 10, wherein the first undesirable call type is a Wangiri type scam call (column 4, lines 36-51; please see Wangiri scam).

Regarding claim 13, Zhang discloses the method of claim 10, wherein the method further comprises: automatically calling at least one of the phone numbers of the anomalous phone numbers and the first undesirable call type phone numbers; and recording a portion of the calls made automatically (Abstract , column 4, lines 22-51; aggregating the plurality of call features for each of the collected call detail records by destination number, and utilizing machine learning to generate a decision model for determining if a destination number and/or a call to that destination number may be fraudulent).

Regarding claim 14, Zhang discloses the system of claim 11, wherein the first undesirable call type is a Wangiri type scam call (column 4, lines 36-51; please see Wangiri scam).

Regarding claim 15, Zhang discloses the system of claim 11, wherein the method provided by executing the instructions further comprises: automatically calling at least one of the phone numbers of the anomalous phone numbers and the first undesirable call type phone numbers; and recording a portion of the calls made automatically  (column 7, lines 3-15; fraud analysis module 330 may be configured to extract 381 a plurality of call features from the collected call detail records, aggregate 382 the plurality of call features by destination number over the given time period, transform 383 the plurality of aggregated call features for each destination number into data points using a dimension reduction method, perform 384 a clustering analysis resulting in a grouping of the data points into two clusters, and automatically generate 385 at least one decision model to identify fraudulent calls  based on characteristics of the data points in one of the two clusters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653